Citation Nr: 0816106	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  01-08 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asbestosis.



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1955 to August 1959.

This matter came before the Board of Veterans' Appeals 
(Board) from an order of the United States Court of Appeals 
for Veterans Claims (Court) dated in November 2005 that 
vacated and remanded a March 2005 Board decision that denied 
service connection for asbestosis.  It originally came before 
the Board on appeal from a February 2002 decision by the RO 
in Montgomery, Alabama, which denied service connection for 
asbestosis as a result of exposure to asbestos.  Prior to 
issuing the March 2005 decision, in August 2003, the Board 
had remanded the case to the RO for development consistent 
with DVB Circular 21-88- 8, Asbestos-Related Diseases (May 
11, 1988).  

Following receipt of the Court Order, the Board remanded the 
claim in May 2006 for compliance with the Order.  The 
development directed by the Board has been completed to the 
extent possible, and the claim has been returned to the Board 
for a decision.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Asbestosis was not present in service and the veteran 
does not have asbestosis that is otherwise related to 
service.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in December 2001, March 2003 and April 2004.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  The Board notes that the claim upon 
which this appeal is based was received in November 2001.  
Additional information was sent to the veteran in March 2006.  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
The content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Adequate 
opportunities to submit evidence and request assistance have 
been provided.

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO notified the veteran of the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings in June 2006.  To the extent that there is any 
perceived technically inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).  The veteran has been thoroughly informed 
consistent with controlling law, and indicated he had no 
additional evidence in April 2004 and again in July 2006.  
His attorney waived RO review of additional evidence 
submitted directly to the Board in Aril 2006.  

For these reasons, any failure in the timing of VCAA notice 
by the RO constituted harmless error.  See also Conway v. 
Principi, 353 F.3d 1369, 1374 (2004).  There has been no 
prejudicial error in the duty to inform the veteran.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007)).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Examinations have been conducted.  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  No additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.

Factual Background

The veteran contends that he suffers from asbestosis.  The 
veteran's service treatment records, including his separation 
examination in August 1959, are silent for any complaints, 
abnormalities, or diagnosis referable to asbestosis.  Chest 
X-ray was negative both in August 1955 and August 1959. 

Service personnel records show that the veteran's was in the 
Navy and his military occupational specialty (MOS) was 
gunner's mate.  He was assigned to the U.S.S. Los Angeles 
from December 1955 to August 1959.  He has reported that 
although he was primarily a gunner's mate, while the ship was 
in dry dock for six months, he worked as a laborer.  He 
reported removing asbestos insulation and ripping out pipes 
with asbestos.  He reported that asbestos bags were used on 
the gun turrets and rupturing of the bags was not uncommon 
with spewing of fragments and dust into the air.  

Private outpatient treatment records dated January and 
February 1994 reflect diagnoses of acute bronchitis and viral 
syndrome.

In June 1995 an X-ray study of the veteran's chest was 
performed by P.H.L., M.D.  The diagnostic opinion revealed 
interstitial fibrotic changes consistent with asbestosis in a 
patient who had an adequate exposure history and latent 
period.

In a private opinion dated October 1995, J.T.S., M.D., 
internal medicine and pulmonary disease board-certified, 
reported that he reviewed a private July 1995 X-ray study of 
the veteran's chest.  The diagnostic impression was that the 
restrictive abnormalities on pulmonary function testing were 
consistent with a clinical diagnosis of asbestosis in a 
subject with an appropriate level of environmental asbestos 
exposure and an adequate latent period.

In October 1997, the veteran was evaluated by B.G.F., M.D, 
concerning the relationship between medical problems and 
asbestos exposure.  The veteran reported a two to three year 
history of shortness of breath on exertion.  The physician 
noted that the veteran had a 42-year work history as a 
laborer and welder, from 1952 to 1994.  "He directly handled 
asbestos materials as a routine part of his job duties.  In 
addition, he worked in the same immediate vicinity as other 
workers who were handling, removing, and applying asbestos 
products.  He was not provided any respiratory protective 
equipment."  Dr. F. reviewed the veteran's previous X-ray 
study of his chest and noted small irregular opacities 
present in the lower two lung zones bilaterally, consistent 
with interstitial fibrosis.  The physician diagnosed the 
veteran with asbestosis due to occupational exposure history 
and chest X-ray abnormalities.

During an April 1999 VA examination, the veteran's pertinent 
complaints consisted of shortness of breath and spells of 
asthma.  The chest was within normal limits on percussion and 
auscultation.  The pertinent diagnosis was bronchial asthma.

In November 2001, the RO received the veteran's asbestos 
questionnaire.  The veteran reported that his 
responsibilities for four years as a gunner's mate were to 
place asbestos bags behind the projector of the guns and 
after the guns were fired the bags would rupture and scatter 
the asbestos dust.  He also reported work with asbestos in 
the boiler rooms and he slept on a cot, which was directly 
beneath the steam pipes, which were covered with asbestos.  
In regards to asbestos exposure after service, he reported 
that the boiler at the mine where he was employed had 
asbestos on it but he was not constantly in contact with it.

In January 2002, the veteran presented for a VA respiratory 
examination.  The veteran reported that while in service his 
military occupational specialty was that of a gunner's mate 
on a heavy cruiser.  He reported exposure to asbestos from 
the gunpowder which was wrapped in asbestos sacks and 
exposure in the boiler rooms where they would periodically 
repair or remove asbestos.  Upon discharge from the Navy, he 
was employed as a welder for a number of years and was again 
exposed to asbestos both in his welding job and in the 
demolition of buildings containing asbestos.  His present 
complaints consisted of shortness of breath for the past 
eight to ten years and he reported that he could only walk a 
quarter of a mile.  He also complained of coughing and 
wheezing but denied any recurrent pulmonary infections.  The 
diagnosis was pulmonary fibrosis by history and atelectasis 
per X-ray study of the chest.  The examiner opined that the 
veteran was 100 percent disabled and 100 percent 
unemployable.  In conjunction with the examination, an X-ray 
study of the veteran's chest was performed.  The results 
showed linear areas of atelectasis or scarring in the lung 
bases but no evidence of asbestosis.

In January 2002, the veteran underwent VA pulmonary function 
tests which were entirely within normal limits, with normal 
spirometry and normal lung volume and diffusion capacity.  In 
February 2002, another VA doctor reviewed these results and 
noted no evidence of asbestosis.  

In August 2003, the Board remanded the case for further 
development to include obtaining a VA examination and 
determining whether any additional medical evidence was 
available.

DVB Circular 21-88- 8, Asbestos-Related Diseases (May 11, 
1988) was complied with as set forth in an April 2004 letter 
to the veteran.  

During a May 2004 VA respiratory examination by a VA 
physician, the veteran complained of night sweats and a fever 
of 101 for approximately two days.  He also reported 
occasional blood in his phlegm and dyspnea at 500 feet as 
well as the use of inhalers twice a day.  He described his 
exposure to asbestos as a gunner's mate, as set forth 
elsewhere in this decision.  Upon examination of his lungs 
the examiner noted a late expiratory wheeze, which was 
provoked by the veteran's profound forced expiration, 
otherwise, his lungs were clear.  The pertinent diagnosis was 
history of asbestos exposure, both occupational and in the 
military.  The examiner opined that current and previous 
examinations had revealed no evidence of interstitial 
fibrosis or other asbestos related disease.  Pulmonary 
function tests were normal with no restrictions noted and 
there was no obstruction and normal Diffusion Capacity of the 
Lung for Carbon Monoxide (DLCO).  

In the Joint Motion for Remand between the parties which 
formed the basis for the Court Order remanding this claim to 
the Board in November 2005, the parties agree that the Board 
should discuss the four medical opinions of record regarding 
asbestosis.  It also notes that the Board should insure 
compliance with the 2003 remand in that the veteran should be 
examined by a pulmonary specialist with expertise in 
assessing asbestos-related disease, and that a CT scan should 
be performed as part of the examination.  

In April 2006, the veteran's representative offered argument 
to the Board in which she opined that asbestosis seemed to be 
unrelated to the expertise of the VA doctors who authored the 
VA examinations.  She also provided an undated opinion from 
A.A., M.D., who was identified in an internet search result 
submitted by the representative as a specialist in internal 
medicine.  Dr. Ali indicated that he reviewed "the available 
medical and VA records."  The doctor noted the negative X-
rays in service but also noted the exposure to asbestos in 
service as described by the veteran.  He observed that direct 
inhaling of asbestos was clearly a routine part of the 
veteran's job.  He noted the veteran was not given any 
respiratory protective equipment.  He noted that asbestosis 
was most commonly a disease of interstitial pulmonary 
fibrosis caused by inhalation of asbestos fibers.  He 
observed that the latent period usually was a minimum of 10 
years, and that exposure could be brief and minimal, such as 
a wife washing her husbands clothes if he had been exposed.  
Citing to the 1995 X-ray of fibrotic changes, he concurred 
with Drs. S. and F. that the veteran's history, X-rays and 
pulmonary function tests warrant the diagnosis of asbestosis.  
He also observed that even with post service exposure, 
inservice exposure was sufficient enough to have caused the 
disease.  He found it more likely than not that the inservice 
exposure contributed to current lung disease.  

VA treatment records reflect findings of dyspnea on exertion 
in August and October 2006.  

Consistent with the Court Order, the veteran underwent VA 
examination for respiratory diseases in February 2007.  The 
physician who performed this examination also performed the 
2004 examination.  This doctor noted that she reviewed the 
claims folder including the numerous opinions expressed by 
different physicians.  The examiner noted the veteran's 
history of exposure to asbestos in the Navy and after 
service, as reported elsewhere in this decision.  This 
included the work on the ship in dry dock.  The physician 
noted the previous occupational evaluation and the resulting 
diagnosis of asbestosis.  She also noted the history of 
repeatedly normal pulmonary function tests and the lack of 
evidence of pulmonary fibrosis in the claims file.  The 
veteran reported hot flashes at night but was not febrile, 
and he did not report clear cut night sweats.  His weight was 
stable.  He had no daytime hypersomnolence or hemoptysis.  He 
did report coughing spells but not on a regular basis.  
Current medications were Advair, Combivent and Singulair, as 
respiratory medications.  He had no known malignant diseases.  
On physical examination, he appeared well and with no 
wasting.  He had no use of accessory muscles of respiration.  
His lungs were clear.  He had occasional harsh forced end 
expiration with occasional wheezing.  With quiet deep 
respiration no wheezing was heard.  The diagnosis was 
probable some degree of obstructive lung disease for which he 
is treated with Advair, Combivent and Singulair, questionable 
asbestosis, high resolution CT scan to be performed, as 
previous imaging studies from outside occupational radiology 
evaluations have not been in agreement with those performed 
at VA.  High resolution CT scan was noted by the doctor as a 
much more specific scan for pulmonary fibrosis.  If 
asbestosis was revealed on the scan, the doctor opined that 
the veteran would have inservice and post service exposure.  
The final opinion awaited the results of the CT scan and 
current PFT's.  

The veteran thus underwent high resolution noncontrast lung 
CT in March 2007.  The impression was two subcentimeter 
calcified nodules in the right lung likely sequela from 
granulomatous infection.  No evidence of interstitial lung 
disease.  Mild bronciectasis in each lung base without 
evidence of significant air trapping.  This impression was 
interpreted by a radiologist.  PFT's showed normal lung 
volumes and normal DLCO.  

In an addendum dated in April 2007, the VA physician who 
authored the February 2007 report again summarized that she 
had reviewed the claims folder, as well as the high 
resolution CT scan.  She reviewed the results and noted no 
evidence of interstitial disease.  She observed that the high 
resolution CT scan is the most sensitive and specific test 
for pulmonary fibrosis, and effectively rules out this 
diagnosis.  Thus, the diagnosis was that the high resolution 
CT scan showed no evidence of pulmonary fibrosis or other 
changes associated with asbestosis.  It was therefore the 
physician's opinion that it was at least as likely as not 
that the veteran did not have asbestosis.  She noted 
significant occupational exposure as well as some exposure 
during service to asbestos.  The examiner concluded that, 
fortunately, there was no evidence of adverse effects from 
this exposure according to ultrafast CT scan.  His pulmonary 
function test were entirely normal.  

Two additional VA physicians, a pulmonary fellow and an 
attending physician, reviewed and signed the results the 
following day.  

In May 2007, the veteran's attorney requested a copy of the 
2007 CT scan and examination reports to forward to the 
veteran's medical expert for review.  These were forwarded in 
July 2007.  No additional response has been received.  
Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of his disability.  Boyer v. West, 210 F. 3d 1351 (2000).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C. § 1110. In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service, or where a psychosis is demonstrated to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

As indicated above, in order for consideration to be given to 
a claim of entitlement to service-connection, there must be a 
showing that a particular injury or disease resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (2007).  Furthermore, as stated in Boyer, 
there must be a present disability.

In the instant case, the preponderance of the evidence is 
against a finding that the veteran has asbestosis.  The 
veteran has been evaluated by VA on numerous occasions since 
his discharge from service and has never been diagnosed with 
asbestosis.  In fact, three VA respiratory examinations, 
dated in January 2002, August 2004, and February-April 2007 
unequivocally reflect diagnoses that the veteran specifically 
does not have asbestosis.  The Board does note the medical 
opinions and examinations in the veteran's favor, 
specifically, the 1995 diagnoses by Drs. S. and L., the 1997 
diagnosis by Dr. F., and the undated diagnosis and opinion by 
Dr. A.  The Board finds these to be of less probative weight 
than the April 2007 VA examination as to whether the veteran 
has asbestosis for multiple reasons.  Initially, the Board 
points out that Dr. F. did not indicate that he reviewed the 
entirety of the claims folder.  Also, Drs. F., L. and S. 
based their opinions on chest X-rays in large part.  The VA 
physician in 2007 noted she was ordering high resolution CT 
scan in light of the differing opinions based on X-rays and 
because such a scan was a far more accurate way to determine 
whether there is asbestosis.  To the extent that Dr. S. also 
based his opinion on restrictive abnormalities on pulmonary 
function testing, the Board notes that the record is replete 
with reference to normal PFT's.  Moreover, despite the fact 
that the veteran's attorney points to the findings which are 
over 10 years old as evidence of current disease, the Board 
finds these to be of less probative weight than the 2007, 
2004 and 2002 examinations consistently showing no 
asbestosis.  It is clear there were of record when these VA 
doctors reviewed the claims folder.  

Inasmuch as Dr. A.'s opinion is offered as a more current 
diagnosis, his opinion is undated, and, in his support for 
his opinion, he cites exclusively to the 1995 and 1997 
diagnoses, and ignored the 2002 and 2004 examinations and X-
ray reports clearly containing diagnoses of no asbestosis.  
As he did not address the obvious, competent medical evidence 
against the position he was asserting, the Board finds the 
opinion to be of comparatively less probative weight than 
that of the examiner in 2007.  

By contrast, the Board finds the April 2007 opinion to be of 
significant probative weight.  The examiner conducted a 
thorough review of the claims folder and referred to the 
medical opinions supporting the veteran's theory that he does 
have asbestosis.  It was because of this conflicting evidence 
that the VA examiner ordered the high resolution CT scan to 
get a definitive answer as to whether the veteran had 
asbestosis.  The diagnosis of no asbestosis, endorsed by the 
April 2007 examiner authoring the report, as well as the 
pulmonary fellow and the attending physician, is compelling 
evidence against this claim.  

The Board may adopt a particular medical expert's opinion for 
its reasons and bases where the expert has fairly considered 
the material evidence of record that appears to support a 
claimant's position.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  This 2007 VA opinion is accorded significant 
probative weight as it is based on a review of the entire 
record, is based in part on a highly specific test to detect 
asbestosis, and is endorsed by a team of VA physicians.  
The Board rejects the veteran's attorney's suggestion that 
the VA physician who rendered the 2004 and 2007 opinions is 
not a sufficient specialist in asbestosis-related cases.  The 
RO has twice referred this case to her, and she ordered the 
highly specialized test, as she explained, to determine 
whether in fact there was actual asbestosis.  The results of 
this testing were unequivocal, this is what is compelling as 
to the diagnosis that the veteran does not have asbestosis.  
The veteran has not offered medical evidence to refute this 
diagnosis, despite being in possession of a copy of the 2007 
testing results for over 10 months.  His attorney indicated 
in May 2007 that she was going to forward these to her 
medical expert for analysis, and asked for 60 days at that 
time.  Nothing has been forthcoming.  

The Court held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  The persuasive 
recent examination reports reflect no asbestosis.  

While the veteran believes that he has asbestosis at present 
which is related to asbestos exposure in military service, 
the preponderance of the evidence does not support that 
assertion.  Medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

It is true that the veteran's lay statements may be competent 
to support claims for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.  In fact, the Board does 
not dispute the veteran's description as to asbestos exposure 
on ship or his current respiratory complaints.  In the 
instant case, however, the evidence of record does not 
demonstrate that the veteran, who is competent to comment on 
his post-service symptoms, has the requisite expertise to 
render a medical diagnosis or to comment on a question of 
medical causation or aggravation.  While the veteran's 
contentions have been carefully and sympathetically 
considered, these contentions are outweighed by the 
preponderance of the evidence, which is against his claim.

Given the absence of proof of current asbestosis, the appeal 
is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).


ORDER

Service connection for asbestosis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


